Title: Enclosure: Nett Amount of Duties on Goods Wares and Merchandize Imported into the United-States from the 1st. October 1789 to the 30th. of September 1790, 16 February 1791
From: Nourse, Joseph
To: 






States
Nett Amot of Duties


New Hampshire
14,550.19½


Massachusetts
320,430.98¼


Rhode-Island
17,675.29½


Connecticut
64,336.20½


New-York
446,646.38


New-Jersey
4,291.85½


Pennsylvania
472,756.35


Delaware
9,914.21½


Maryland
206,750.27


Virginia
214,341.31¾


North-Carolina
14,340.15¼


South-Carolina
102,438.62


Georgia
  15,237.64¾


Total Dollars
1,903,709.48½


The above Summary agrees with the General Accot. of Impost as rendered to Congress. It will receive an addition of about 30,000 Dollars upon the receipt of the quarterly Return commencing the 1st. July and ending 30th. Septr. 1790 for the district of Charleston So. Carolina and of two or three of the smallest quarterly Returns from the State of Massachusetts.

Joseph Nourse Regr.
Treasury DepartmentRegisters Office 16th. Feby 1791.

